 POTOMAC ELECTRIC POWER COMPANY553raise substantial or material issues with respect to the election or con-duct affecting the results of the election and recommended that theybe overruled.The Regional Director further found that the status ofcategories which were challenged could best be determined after ahearing, but that the certification should not be delayed inasmuch asthe challenges did not affect the results of the election.We shall accept the Regional Director's recommendation, and issuea certification.The Employer did not file formal exceptions to the Regional Direc-tor's report, but on December 1, 1954, the Employer filed a motion forfurther hearing where it stated that it did not agree with the RegionalDirector's report with respect to its objections Nos. 1 and 2. It chal-lenged the procedure of holding an election in an "incomplete bargain-ing unit" and certifying such a unit prior to a determination of al-leged supervisory categories.We find no merit in the Employer's contention that the election wasimproper, and, inasmuch as the Petitioner has received a majority ofthe votes cast in the election and the challenged ballots cannot affectthe results of the election, we shall issue a certification to the Peti-tioner.However, we shall grant the Employer's motion to order a furtherhearing for the purpose of receiving evidence with respect to the al-leged supervisory status of the board machine men and the board cas-cade tenders for the purpose of determining whether those classifica-tions should be included in the bargaining unit heretofore found ap-propriate.Both classifications were permitted to vote subject to chal-lenge in our recent Direction of Election.[The Board remanded the case to the Regional Director for the pur-pose of receiving evidence of the duties and responsibilities of theboard machine men and the board cascade tenders.][The Board certified United Gas, Coke and Chemical Workers, CIO,as the designated collective-bargaining representative of the employ-ees of United States Gypsum Company at Fort Dodge, Iowa, in theunit found by the Board to be appropriate.]POTOMAC ELECTRIC POWER COMPANYandINTERNATIONALBROTHER-HOODOF ELECTRICAL WORKERS, A. F. L., PETITIONER.Ci a8e No.5-RC-1473.February 9,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry L. Segal, hearing111 NLRB No. 92. ,554DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing, the Employer asserted that the Petitioner had failedto make a properprima facieshowing of interest in this proceeding,because of the nature of the authorization cards submitted in supportof its petition, and because of the manner in which such cards wereallegedly secured.The Employer further moved to dismiss the peti-tion on such grounds, and, in support of its motion, sought to intro-duce into the record certain documentary and physical evidence, andmade various offers of proof, all of which the hearing officer rejected.As the Board and the courts have consistently held, showing of inter-est is a matter for administrative determination, and is not litigableby the parties.'The hearing officer's rulings, excluding the profferedevidence and rejecting the Employer's offers of proof, were thereforeproper.The Board has, however, considered the foregoing proffered evi-dence and offers of proof, for the purpose of determining whether itshould be administratively satisfied, without further investigation,that the Petitioner has made an adequate showing of interest.As weare of the opinion, for the reasons stated hereinafter, that the Em-ployer's allegations would not support an administrative determina-tion that the Petitioner's showing of interest is inadequate, we donot believe that a further administrative investigation is warranted.The Employer alleges that the cards submitted by the Petitioner, insupport of its petition, stated that :The undersigned desires the National Labor Relations Board toconduct a Secret Ballot Election so that the International Broth-erhood of Electrical Workers (A. F. L.) may be certified as thesole bargaining agency of all Potomac Electric Power Companyemployees.The Employer asserts, and our dissenting colleague would hold, thaton their face, the above-quoted cards fail to satisfy the Board's require-ments, as set forth in Section 101.16 and 101.17 of the Board's State-ments of Procedure, that a petition must be supported by evidencethat at least 30 percent of the employees have designated the Peti-tioner to act as their representative.We do not agree.On their face, the above-quoted cards express the desire of thesignatories for an election so that the Petitioner "may be certified asthe sole bargaining agency" of the Employer's employees.A labororganization which has been certified by the Board is, by operationof law, the sole representative of the employees in the appropriateunit.2Unless there is magic in the use of particular words-a sugges-IN L R B v J. I Case Company,201 F 2d 597 (C. A. 9) ;The ColoradoMilling andElevatorCompany,108 NLRB 1014.2 Section 9 (a), National Labor Relations Act, as amended. POTOMAC ELECTRIC POWER COMPANY555tion which we emphatically reject-the above-quoted cards, by ex-pressing a desire that the Petitioner be certified, necessarily encom-pass within that expression a desire that the Petitioner act as theirrepresentative.Such cards, accordingly, satisfy the requirement ofthe Board's Statements of Procedure.The Employer further asserts, and our dissenting colleague wouldalso hold, that the unreliability of the above-quoted cards as evidenceof representation is further established by the manner in which the em-ployees were allegedly induced to execute and return such cards to thePetitioner.As alleged by the Employer, the Petitioner, as part of itscampaign to secure the authorization cards necessary to support itspetition, offered a key case to each employee who would execute andreturn such a card, and distributed literature 3 which stated in partthat :We, your fellow employees, who are supporting the IBEWcampaign to obtain a Labor Board secret ballot election, believethat the majority of Pepco workers support the American wayof settling differences at the ballot box.We want your help inobtaining an election wherein Pepco employees may vote for"IBEW," for "EUEU" or for "NO UNION."We believe that Pepco Management and EUEU officers shouldencourage a secret ballot election to determine the desires of theemployees.We further believe that EUEU officers would wel-come an election if EUEU were really the true representative ofthe workers.What has EUEU to lose by an election if the ma-jority of Pepco employees desire EUEU representation? IfEUEU is really the choice of the majority, would it not be good toconfirm such a choice by secret ballot?Even if you stand for "EUEU" or for "NO UNION," we be-lieve you owe it to yourself and to your fellow employees to signone of our Cards so that an election may be held. An election willdemonstrate the desires of the majority.There is no other wayto know just how the workers feel. EUEU has never been certi-fied by the Labor Board, and EUEU has never been chosen byPepco workers in a secret ballot election.Sign and mail your Card today. Let's get on with an electionand rid ourselves of the Company-sponsored EUEU.Pepcoworkers should be free members of the great American TradeUnion Movement-not captives of a Company-dominated "makebelieve" !We find no merit in this position.In this literature,the abbreviation EUEU refers to Electric Utility Employees' UnionofWashington,D C, herein called the Intervenor,which was permitted to intervene inthis proceeding on the basis of a current contractual interest. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe purpose of requiring a preliminary showing of interest in a rep-resentation proceeding is to enable the Board to determine whether"the conduct of an election serves [a] useful purpose under thestatute."4The actual fact of representation is, however, determinedby the election.5When, as we have found herein, the Petitioner's evi-dence of representation is sufficient on its face, we believe that furtherinquiry into the factors which may have motivated the employees toexecute such designations would be inconsistent with the limited pur-pose to be served by such evidence; would result in unnecessarily delay-ing the resolution of the question concerning representation ; and wouldfurther result in an unwarranted expenditure of Government funds.Moreover, even if such extraneous evidence were to be consideredmaterial, we find nothing therein to cast doubt on the reliability of thecards as evidence of representation.The last paragraph of the above-quoted literature clearly reflects that the Petitioner's purposein seek-ing such authorization cards was to supplant the Intervenor as theemployees' representative.There is, therefore, no fundamental incon-sistency between the cards and the accompanying campaign literature.And, as the Petitioner's offer of a key case clearly reflected that thePetitioner's name was imprinted on such case, that offerwas in ouropinion no more than a legitimate campaign technique.6Under all the circumstances, we are administratively satisfied thatthe petition herein is supported by an adequate showingof interest.The Employer's motion to dismiss the petition is, accordingly, denied.Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerningthe representa-tion of employees of the Employer within the meaning 'of Section 9(c) (1) andSection 2 (6) and (7) of the Act.4.Theparties agreedat the hearing 8 that the appropriate unitshould include all the Employer's employees, exceptingonly profes-*National Labor Relations Board Statements of Procedure,Sec. 101 17;see NL. R. B.v J. I. Case Company, supra,at 598-5995N. L R B v. J. I.Case Company,supra,at 600.6 Cf.TheGruen Watch Company,108 NLRB 6107Including,pursuant to the stipulation of the parties,the records in Cases Nos.5-RC-1075 and 5-RC-12728InPotomac Electric Power Company,107 NLRB 886, the Board,in denying the Peti-tioner's request for a production and maintenance unit excludinginter aliaoffice clerical,sales, and technical employees,concluded that "only the existing overall unit is appro-priate."In its brief,the Petitioner requests that the Board reconsider such decision anddirect self-determination elections in separate voting groups of hourly rated employeesand weekly rated employees;however, if this request is denied,the Petitioner wishes toproceed to an election in the existing unitNeither the Petitioner's brief nor the recordin this case contains any arguments or evidence with respect to the scope of the unit whichwere not considered by the Board in connection with its decision in the earlier case,supra.It appears moreover,that the Petitioner's proposed separate units are based on method of POTOMAC ELECTRIC POWER COMPANY557sional employees, confidential employees,9 guards, and supervisors.10'This is substantially the contract unit currently represented by theIntervenor.The Petitioner contends, however, that certain classifica-tions of employees, presently in the unit, should be excludedbecausethey are either supervisors, confidential employees, or professional'employees.The Employer and the Intervenor contend that they areneither supervisors, nor confidential, nor professional employees, and-oppose their exclusion.Alleged SupervisorsThe Petitioner would exclude certain employees presently in theunit, as supervisors, on the ground that they responsibly direct thework of other employees." These employees are paid on the basis ofeither an hourly wage or a weekly salary; the Employer's acknowl-'edged supervisors are paid on the basis of an annual salary. The Em-ployer and the Intervenor contend that the authority which these em-ployees possess to direct other employees is merely routine, anddoes not require the exercise of independent judgment; they assert thatsuch employees are at most leadmen or working foremen such as theBoard has consistently held not to be supervisors.The pole crew leadmen A in the overhead lines division and thecable pulling leadmen A in the cable division direct crews of from 8to 12 employees in work which, insofar as appears in the record, islargely routine.They receive daily work assignments from either aforeman or an assistant general foreman, in the form of drawings,specifications, or verbal instructions; assign duties to the members ofthe crew and direct the work of the crew, on the basis of such workassignments; select the pioper materials for the job; and inspect thework of the crew to insure that the job is being completed accordingto specifications.Although it does not appear that any acknowledgedsupervisors work directly with these crews, we infer, from the factthat a substantial part of the Employer's facilities are located in ametropolitan area, that under most circumstances these leadmen couldcommunicate with their supervisors in the event they encounteredproblems out of the ordinary routine.Although these leadmen are thehighest paid employees in their crews, they are not the highest paid inpayment alone, a factor which the Board has consistently held not to be controlling onthe matter of unit placement.E. g., Palmer Manufacturing Corporation,105 NLRB 812,814Accordingly,the Petitioner's requests for reconsideration and the direction of sepa-rate elections are hereby denied.0The parties stipulated that all employees in the personnel department,except cafeteriaattendants,should be excluded as confidential employees.10The parties stipulated that employees in the classifications of power dispatcher andassistant power dispatcher should be excluded as supervisors11Except as otherwise specifically set forth hereinafter there is no evidence even sug-gesting that any of these employees possess any of the other statutory indicia of super-visory authority 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir divisions.Under all the circumstances, we do not believe thatthe record establishes that these leadmen are required to use independ-ent judgment in directing, the work of their crews.We find, accord-ingly, that they are not supervisors within the meaning of the Act, andwe shall include them in the unit.12The routine duties and authorities of the conduit leadmen in the-conduit division are substantially the same as those of the leadmeiLdiscussedsupra.However, the work of their crews appears to besomewhat more complex, and these leadmen may be required to makeallowances for hazards and obstructions not reflected on the drawings-or specifications. In addition, they act as the Employer's representa-tive on work being performed by outside contractors, to assure com-pliance with specifications and agreements, and their crews may in-clude a substantial number of contract laborers, not employees of theEmployer, in addition to the normal complement of from 4 to 10 ofthe Employer's employees.They are, however, more closely super-vised than the pole crew and cable pulling leadmen,supra,as theirduties on each job appear to be specified in substantially greater detailthan is true in the case of the pole crew and cable pulling leadmen.They are the highest paid employees in their division, but not the high-est paid of all the Employer's hourly rated employees.Although thequestion of their status is not free from doubt, we believe that theevidence as to the degree of independent judgment which they exer-cise falls short of that necessary to establish that they possess super-visory authority within the meaning of the Act; accordingly, we shall'include them in the unit.13In the Employer's building operations division, which employs ap-proximately 80 employees, the only acknowledged supervisors are thesuperintendent and the assistant superintendent.On the basis of de-tailed assignments, the lead porter, who also works with his crew,directs and makes assignments to a crew of approximately six porters,performing such routine duties as moving furniture and equipment,cleaning rooms, and making minor repairs and replacements.Wecannot find on this record that the lead porter exercises supervisoryauthority in directing his crew, and we shall therefore include himin the unit.14On the basis of assignments which appear to be lessdetailed than those of the lead porter, the lead charwomen' directcrews of approximately 25 charwomen and porters in the routine workof cleaning the main office building. This work is performed duringthe hours between midnight and 8 a. m., and the lead charwomen'sduties include seeing that the employees work their scheduled hours12GerberPlasticCompany,108 NLRB 403;Appalachian Electric Cooperative,93 NLRB1348, 1349,Pacific Gas and Electric Company,87 NLRB 257,273-2751Pacific Gas and Electric Company, supra.14 Silverwvood's,92 NLRB 1114,1127, footnote 48. POTOMAC ELECTRIC POWER COMPANY559and that the work is properly performed; they perform manual laborwith the crew only if necessitated by the absence of one of the crewmembers.They are paid substantially less than the highest hourlyrated employees in the division.Despite this fact, and the routinenature of the work, we are persuaded by the size of the crews, thefact that these crews work during hours when, presumptively, noacknowledged supervisor is on duty, and the high ratio of employeesto acknowledged supervisors in the division, that the lead charwomenresponsibly direct the work of their crews within the meaning of theAct.'5We find, therefore, that they are supervisors, and we shallexclude them from the unit.The lead building engineer, also in the building operations division,directs and works with a crew of approximately eight engineers whorepair and maintain the heating, air-conditioning, and similar equip-ment in the main office and service buildings. On the basis of generalassignments from the superintendent or assistant superintendent, heplans the work of, and assigns duties to, the other engineers.Thereare engineers on duty at all times, and the lead engineer may be re-quired to work on any shift, including shifts when the acknowledgedsupervisors would not normally be on duty. The lead engineer's dutiesalso include making inspections of the boilers with the District ofColumbia boiler inspector and, on the basis of such inspections andhis own periodic inspections of the boilers and other equipment,assigning the necessary repair work to the other engineers and seeingthat such work is properly performed.He is the highest paid em-ployee in his division, but not the highest paid of all the Employer'shourly rated employees.On the basis of these facts, we are satisfiedthat the lead building engineer exercises independent judgment inresponsibly directing the work of the other engineers.We find, ac-cordingly, that he is a supervisor within the meaning of the Act, andwe shall exclude him from the unit.16Under the supervision Of an administrative clerk, an assistant ad-ministrative clerk, or other acknowledged supervisor of equivalentrank, the division clerks A in the distribution department office, theengineering order clerk and job record clerk in the distribution engi-neering division, the demand chart clerk A, meter statistics clerk, me-ter order clerk, and test control clerk in the meter department, thework dispatching clerk in the survey department, the delinquent ac-counts clerk A in the credit department, the key punch 'operator A andlead tabulating machine operator in the general accounting depart-ment, the mail section clerk and lead coupon posting clerk in the cus-tomer accounts division, the addressograph clerk, billing room clerk,u Kennecott Copper Corporation,99 NLRB 748,752;Wayside Press,Incorporated,103NLRB 11, 12,footnote 3.16United States Gypsum Company,105 NLRB931, 940. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDand reports clerk in the customer billing division, the customer loca-tion clerk and customer history clerk in the customer service division,,and the lead addressograph operator in the treasurer's office, direct.and assign work to groups of from 2 to 20 lower rated employees en-gaged in routine office clerical duties. In addition, these employees.have their own clerical duties to perform.The work dispatchingclerk, lead tabulating machine operator, and reports clerk also assisttheir supervisors in developing work procedures for their sections;the key punch operator A assists in the general administration of thesection; and the lead addressograph operator assists in schedulinginwork of the section.Nothing in the record, however, raises aninference that these employees are required, in the performance ofthese duties, to exercise the degree of independent judgment necessaryto establish that they are supervisors within the meaning of the Act.Although the lead tabulating machine operator, reports clerk, andlead addressograph operator assume the duties of their supervisorswhen the latter are absent, there is nothing in the record to establishthat such assumption of supervisory authority is regular and substan-tial, rather than merely occasional and sporadic."Although the du-ties of the billing room clerk include compiling efficiency reports foruse,inter atia,in determining the operators' pay grades, the recorddoes not reflect that such duties require the exercise of independentjudgment; nor does it reflect the extent to which such reports are re-lied on in determining the operators' pay grades.18Under all the'circumstances, we find that none of these employees is a supervisorwithin the meaning of the Act, and we shall therefore include them inthe unit.ieThe collection clerk in the credit department, under the supervisionof the credit manager or his assistant, directs and assigns work to agroup of collectors and lower rated clerks engaged in routine dutiesrelated to the collection of delinquent accounts.The duties of the col-lection clerk also require that he make occasional field inspections toverify the work of the collectors, and that he make decisions as tofuture collection efforts by the collectors with respect to individual de-linquent accounts, on the basis of daily interviews with the collectors.As in the case of the other clerical employees described above, therecord does not support the Petitioner's contention that this employeeis a supervisor; in view of the limited extent of his authority with re-Phillips Oil Company,91 NLRB 534 536-537(Burnell,McInnis).8 CfGeneral Telephone Company of California,106 NLRB 413,compareUnited StatesGypsum Company,107 NLRB 12219 The customer order clerks A in the customer service division, whose duties includediiectmg the work of certain lower rated clerks,are part of the group directed by the cus-tomer location clerk who,as we have found,is not a supervisor ; we find, accordingly, thatthe customer order clerks A are not supervisorsAs it appears that the classification ofnight utility clerk in the customer accounts division is no longer in existence,we shallmake no determination as to the unit placement of such classification POTOMAC ELECTRIC POWER COMPANY561spect to the collection of delinquent accounts, we further find that heis not a managerial employee.20Accordingly, we shall include the col-lection clerk in the unit.The budget and procedures clerk in the meter department assumesgeneral supervision of the office in the absence of the administrativeclerk, but does not otherwise direct the work of other employees.Asit does not appear that his assumption of supervisory duties is regularand substantial, we find that he is not a supervisor.21Although hisduties include assisting supervisors in preparing labor budgets for thevarious sections in the department, it does not appear that he has ac-cess to information concerning anticipated changes which may resultfrom collective-bargaining negotiations.We find, accordingly, thatthe budget and procedures clerk is not a confidential or managerial enm-ployee,22 and Ave shall include him in the unit.The personnel of the telephone bureau includes a chief clerk and achief telephone operator, who are acknowledged supervisors, and alsoa telephone operator A and several telephone operators B.The tele-phone operator A regularly directs the work of the telephone opera-tors B approximately 2 days out of each week, in the absence of thechief operator, and also when the chief operator is ill or on vacation.During such periods, however, her duties are limited to seeing that theestablished schedules are maintained, and all the other duties of thechief telephone operator are assumed by the chief clerk.On these facts,we find that the telephone operator A is not a supervisor, and we shallinclude her in the unit.23The underground cost estimator in the distribution engineering di-vision, the lead cost analysts in the survey department, the general ac-countants A and general accountants B in the general accounting de-partment, and the audit assistants A in the audit department, havevarious estimating, accounting, and auditing duties, as indicated bytheir titles.Working under the supervision of acknowledged super-visors, they also direct, assign, and review the work of groups of lowerrated employees who are engaged in performing the routine detailedtasks incident to the work of the employees whose status is here inissue.Although it appears that some of these disputed employeesmay be required to exercise independent judgment in the performanceof their own duties, the record does not support the contention thatthey are required to exercise such judgment in directing the work ofthe other employees.We find, accordingly, that they are not super-visors within the meaning of the Act, and we shall include them inthe unit.20 Socony-Vacuun Oil Company, Incorporated,100 NLRB 90, 91-92.-1Phillips Oil Company, supra.22Cities Service Refining Corporation,94 NLRB 1634, 1636; compareAmerican Litho-fold Corporation,307 NLRB 1061.-'AllianceSand Company,107 NLRB 1273 (Swangei). 562DECISIONSOF NATIONALLABOR RELATIONS BOARDAlleged Professional EmployeesFor the purpose of promoting the use of electricity, the home econo-mists A, home economists B, and junior home economists, in the homeservice division, give lectures and demonstrations in the use of elec-trical home appliances to groups of customers ; they also give adviceto individual customers on the planning of kitchens and other areasin the home in which electrical appliances are used, and in the use ofsuch equipment.Although a college degree in home economics isrequired for employment in these positions, the record, in our opinion,fails to establish that the work of these home economists is predomi-nantly intellectual and varied in character, requiring the consistentexercise of discretion and judgment in its performance.We thereforefind that these home economists are not professional employees, andwe shall include them in the unit.Alleged Confidential EmployeesUnder the current contract between the Employer and the Inter-venor, certain clerk-stenographers and clerk-typists, "whose duties in-volve direct connection with, or knowledge of, the formulation ofCompany policies, future plans or personnel practices affecting em-ployees and negotiations with the Union," are excluded as confidentialemployees.The Petitioner would also exclude, as confidential em-ployees, clerk-stenographers and clerk-typists who act as secretariesto responsible department or division heads.The record does notreflect whether any additional employees would in fact be excludedunder the Petitioner's contention; nor does it reflect the differences, ifany, between the duties and responsibilities, with respect to labor rela-tions, of those officials whose secretaries are presently deemed to beconfidential employees, and those officials whose secretaries are notregarded as confidential employees. In view of this state of the recordwe shall, in accordance with the Board's customary practice, excludeas confidential employees all clerk-stenographers and clerk-typists whoregularly act as secretaries to officials of the Employer who formu-late or effectuate general labor relations policies, or who in the courseof their duties regularly have access to information concerning antici-pated changes which may result from collective-bargaining negotia-tions 24We find that all other clerk-stenographers and clerk-typistsare not confidential employees, and we shall include them in the unit.The duties of the reports and records clerk in the meter reading di-vision, the stores office clerk in the purchasing and stores department,u American Lithofold Corporation, supra° The inclusion or exclusion of particular individuals whose status is questioned canifnecessary be determined upon consideration of challenges or by other supplementaryprocedures. POTOMAC ELECTRIC POWER COMPANY563the audit clerk-stenographer in the audit department, and the buildingoperations clerk in the building operations division,include prepar-ing, typing,and maintaining various personnel records with respectto employees in their divisions and departments,such as time,attend-ance, and payroll change, records,and reports concerning accidents,illnesses,and vacations.The budget record clerk A in the distributiondepartment office has similar duties with respect to contract employees,not employees of the Employer.These clerks may also type filial re-ports of grievance settlements;however, such work is not performeduntil after the affected employees have been advised concerning thesettlement.The reports and records clerk also has certain steno-graphic duties,and in addition prepares periodic summaries of theindividual meter reader's production and efficiency;this latter activityhowever, involves only incomputation and typing. In ouropinion, the duties of these clerks are not confidential within theBoard's customary definition of the term.26Accordingly,we shall in-elude them in the unit.The statistical stenographers in the comptroller's staff departmentssubstitute for secretaries in the offices of the vice president, comp-troller, and assistant comptroller,as necessitated by illness or vaca-tions, and also,as required,relieve the secretaries in the office of thepresident.Although therecord does not establish whether such sec-retaries are confidential employees,within the Board's customary defi-nition of the term,we infer that at least some of them would be.How-ever, the fact that these stenographers occasionally perform the dutiesof confidential employeesdoes not, standingalone, warrant a finding1 hat they are also confidential employees.27Accordingly,we shall in-clude these statistical stenographers in the unit.On the basis of the foregoing and the entire record, we find thatall employees of the Employer located inWashington,D. C., and inthe States of Marylandand Virginia,including cafeteria attendantsin the personnel department;pole crew leadmen A in the overheadlines division;cable pullingleachnenA in thecable division;conduitleadmen in the conduit division;the lead porter in the building oper-ations division;divisionclerks A andthe budget record clerk A inthe distribution department office; the engineering order clerk, jobrecord clerk,and undergroundcost estimator in the distribution engi-neering division; the budgetand procedures clerk, demand chart clerkA, meter statistics clerk, meter order clerk, and test control clerk inthe meter department;the reports and records clerk in the meter read-ing division;the stores office clerk in the purchasing and stores depart-ment;the lead cost analysts and work dispatching clerk in the surveywAmericanLtithofoldCorporation, supra.sx AmericanLithofoldCorporation, supra(Boeekstiegel).344056-55-vo1 111-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment; the collection clerk and delinquent accounts clerk A inthe credit department; the general accountants A, general account-ants B, key punch operator A, and lead tabulating machine operatorin the general accounting department; the mail section clerk and leadcoupon posting clerk in the customer accounts division; the addresso-graph clerk, billing room clerk. and reports clerk in the customer bill-ing division; the audit assistants A and audit clerk-stenographer inthe audit department; the home economists A, home economists B,and junior home economists in the home service division; the customerlocation clerk, customer history clerk, and customer order clerks Ain the customer service division; the lead addressograph operator inthe treasurer's office; the building operations clerk in the building op-erations division; statistical stenographers in the comptroller's staffdepartments; the telephone operator A in,the telephone bureau; andclerk-stenographers and clerk-typists (except those who are confiden-tial employees), but excluding employees in the personnel depart-ment (except cafeteria attendants) ; power dispatchers, assistantpower dispatchers, lead charwomen, and the lead building engineerin the building operations division; professional employees; confi-dential employees; guards; and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBERRODGERS, dissenting :I would dismiss the petition in the instant case, and I would do sof or the following reasons :1.The so-called showing of interest relied upon by the Petitionerdoes not satisfy the Board's administrative criteria.The appropriate regulations of the National Labor RelationsBoard require that the Petitioner must submit "'evidence'that theemployees have selected it to represent them."It is interesting to note in this case that the Petitioner submittedtwo types of "authorization" cards.The first, of which there were68 in number, and which are of the type universally recognized asbona fideauthorization cards, contained the following language :I desire that the International Brotherhood of ElectricalWorkers (A. F. L.) be certified as my collective bargainingagency with respect to rates of pay, hours of work, and other con-ditions of employment.The second "authorization" card, of which there were 695 in number,contained the followinglanguagewhichcan, inmy opinion, in no waybe acceptedas anauthorization by the signer that the Petitioner rep-resents him : POTOMAC ELECTRIC POWER COMPANY565The undersigned desires the National Labor Relations Boardto conduct a Secret Ballot Election so that the InternationalBrotherhood of Electrical Workers (A. F. L.) may be certifiedas the sole bargaining agency of all Potomac Electric PowerCompany employees.When this latter type card is read in conjunction with the Peti-tioner's literature which accompanied it, it is patently clear that thePetitioner was seeking to obtain an election based not on a designa-tion of representation, but based on the general proposition thatperiodic elections are desirable for the purpose of clearing the air.This position is demonstrated by the following quotations from thePetitioner's organizing propaganda :Even if you stand for `EUEU' or for `NO UNION,' we believeyou owe it to yourself and to your fellow employees to sign one ofour Cards so that an election may be held. An election will dem-onstrate the desires of the majority.There is no other way toknow just how the workers feel .. .... We want your help in obtaining an election wherein Pepcoemployeesmay vote for `IBEW,' for `EUEU' or for 'NOUNION.'We believe that Pepco Management and EUEU officers shouldencourage a secret ballot election to determine the desires of theemployees.We further believe that EUEU officers would wel-come an election if EUEU were really the true representativeof the workers.What has EUEU to lose by an election if themajority of Pepco employees desire EUEU representation? IfEUEU is really the choice of the majority, would it not be goodto confirm such a choice by a secret ballot?It seems to me that in matters of this type, the Board must actin conformity with its own Rules and Regulations and Statementsof Procedure.The Board, in my opinion, sets a poor example whenit solemnly proclaims a set of rules and then equally as solemnly hon-ors and supports their breach. If the administrative rule that a pe-tioner must be designated by at least "30 percent of the employees"means anything, it means that the employees must seek representationby the petitioner.It is for this reason that I cannot join in making an administrativedetermination which, in my opinion, destroys the very purpose of therule.2.The acquisition of the so-called authorization cards, based as itwas, at least in part, on the offer of a valuable consideration for eachsigned card, is so repugnant to the Board's announced election stand-ards that the entire transaction should be treated as being voidabinitio. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this case the Petitioner in its organizing literature offered to eachemployee who returned a signed card to its headquarters a combina-tion key case and change purse. The Petitioner in its own literaturecarried a picture of this item which it described as "a handsome anduseful" article.I have no doubt that my colleagues would dismiss this petition if itwere established that even a nominal cash payment were made in ex-change for each of these signed cards. I, personally, can see no dif-ference in purpose or result where the card is purchased through an-other type of consideration having a definite cash value.Moreover, I am of the opinion that my colleagues would set aside anelection wherein it was established that votes had been obtained in thismanner. It seems to me, therefore, that the Board should be no lesscareful in this matter, since the petition is in reality a part of theBoard's election processes and should, like the formal election itself,be kept as free as possible from any suggestion of fraud ormisrepresentation.In the entire context of this case, therefore, I would dismiss the pe-tition both as failing to meet the Board's administrative criteria and,secondly, as serving to undermine and make a mockery of the ethicalstandards which this agency has consistently held must obtain in elec-tion matters.AIRFAN RADIO CORPORATION,LTD., D/B/AKFSD-TVandRICHARDCOURON,DIXIE D. LINDSEYAND JAMESJ. CAMPBELLAIRFANRADIO CORPORATION,LTD., D/B/AKFSD-TVandINTERNA-TIONALALLIANCEOF THEATRICAL STAGE EMPLOYEES AND MOVINGPICTURE MACHINE OPERATORS OF THE UNITED STATES AND CANADA,PETITIONER.Cases Nos.21-CA-1864and 21-RC-3404.Febmamy10,1955Decision and OrderOn August 27, 1954, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also recom-mended that the election held on April 13, 1954, in Case No. 21-RC-3404 be set aside.Thereafter, the Respondent filed exceptions to theIntermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The111 NLRB No. 97.